                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                 No. 5:19-HC-2026-D


IIlLDRED MANUELLYLES,                        )
                                             )
                         Petitioner,         )
                                             )
                    v.                       )                          ORDER
                                             )
KATY POOLE,                                  )
                                             )
                         Respondent.         )


        On June 12, 2019, ·Magistrate Judge Numbers issued an Order and Memorandum and

Recommendation ("M&R") and recommended that the court dismiss Lyle's petition for a writ of

habeas corpus [D.E. 7]. Lyles did not object to the M&R. On August 19, 2019, Lyles filed a

frivolous "letter of rogatory" [D.E. 8].

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a titnely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

        The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face of the record. Accordingly, the court ADOPTS the conclusions in the M&R [D.E.

7] and DIS:rv.1ISSES the petition. The court DENIES a certificate of appealability. The clerk shall
close the case.

       SO ORDERED.   This~ day   of September 2019.




                                        2
